STONE, J.—
The instrument brought to view in the bill of exceptions, given by appellees to appellant, and bearing date December 28, 1874, conforms to the requirements of section 3286 of the Code of 1876; and being recorded in the county within sixty days after its execution, is a “ lion on the crop, and on stock bought with the money, or advanced.” And the person thus advancing is armed with the right to sue out attachment to enforce this lien, co-oxtensive with the right of landlords to sue out such process for the collection of rent.—Code of 1876, §§ 3288, 3472; Watson v. Auerbach, 57 Ala. 353.
This lien, being conferred by the statute and the contract, is not destroyed or impaired by the fact that the same instrument contains a mortgage on the same property, to secure the same debt. Each of the securities can stand, and they are not incompatible; but a resort to one would render it improper to resort to the other at the same time, .for the purpose of subjecting the same property to the payment of the debt.—See Gafford v. Stearns, 51 Ala. 434; McKinney v. Benagh, 48 Ala. 358.
The rulings of the Circuit Court are in conflict with these views, and it follows that the judgment must be reversed and the cause remanded.